Citation Nr: 0602810	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  04-16 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease due to exposure to asbestos.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The veteran served on active duty from August 1973 to August 
1977.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2003 decision by the RO. 

For the reasons set forth below, this appeal is being 
REMANDED to the agency of original jurisdiction (AOJ).  VA 
will notify the veteran if further action is required on his 
part.


REMAND

In December 2005, the veteran was notified that he had been 
scheduled for a BVA video conference hearing at the RO on 
January 23, 2006.  On the day of the scheduled hearing, 
Disabled American Veterans (DAV) filed a motion with the 
Board, asking that the hearing be rescheduled.  It was noted 
that the veteran had appointed DAV to represent him before VA 
(evidence in the claims file shows that the veteran executed 
a VA Form 21-22 in favor of DAV that very day), and that DAV 
needed a postponement in order to review the case, offer a 
written statement, and prepare for the hearing.

Good cause for rescheduling has been shown.  38 C.F.R. 
§ 20.702(c) (2005).  The veteran's claims file must be 
returned to the AOJ so that his representative can review it.  
A remand is required.  38 C.F.R. §§ 19.9, 20.700(e) (2005).

For the reasons stated, this case is REMANDED for the 
following actions:

The veteran should be scheduled for a 
BVA video-conference hearing at the RO.  
The veteran's representative should be 
given a reasonable opportunity to 
review the claims file in advance.

No action is required by the veteran until he receives 
further notice, but he may furnish additional evidence and 
argument while the case is in remand status.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


